Case: 11-11142       Document: 00511934742         Page: 1     Date Filed: 07/26/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 26, 2012
                                     No. 11-11142
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

JAZZMYNE DUNLAP,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 4:11-CR-92-1




Before SMITH, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*


       The Federal Public Defender appointed to represent Jazzmyne Dunlap has


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-11142   Document: 00511934742    Page: 2   Date Filed: 07/26/2012

                                No. 11-11142

moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Dunlap has not filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein. We concur with coun-
sel’s assessment that the appeal presents no nonfrivolous issue for appellate
review. Accordingly, the motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the appeal is DISMISSED. See
5TH CIR. R. 42.2.




                                      2